     4:20-cr-03058-JMG-CRZ Doc # 42 Filed: 03/29/21 Page 1 of 3 - Page ID # 147




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           4:20-CR-3058

vs.
                                                    TENTATIVE FINDINGS
VINCENT M. CONIGLIO,

                     Defendant.

        The Court has received the revised presentence investigation report in
this case. There are no objections to the presentence report. The defendant has
filed a motion for downward departure and/or variance (filing 38).


        IT IS ORDERED:


1.      The Court will consult and follow the Federal Sentencing Guidelines to
        the extent permitted and required by United States v. Booker, 543 U.S.
        220 (2005) and subsequent cases. In this regard, the Court gives notice
        that, unless otherwise ordered, it will:

        (a)   give the advisory Guidelines respectful consideration within the
              context of each individual case and will filter the Guidelines' advice
              through the 18 U.S.C. § 3553(a) factors, but will not afford the
              Guidelines any particular or "substantial" weight;

        (b)   resolve all factual disputes relevant to sentencing by the greater
              weight of the evidence and without the aid of a jury;
     4:20-cr-03058-JMG-CRZ Doc # 42 Filed: 03/29/21 Page 2 of 3 - Page ID # 148




        (c)   impose upon the United States the burden of proof on all
              Guidelines enhancements;

        (d)   impose upon the defendant the burden of proof on all Guidelines
              mitigators;

        (e)   depart from the advisory Guidelines, if appropriate, using pre-
              Booker departure theory; and

        (f)   in cases where a departure using pre-Booker departure theory is
              not warranted, deviate or vary from the Guidelines when there is
              a principled reason justifying a sentence different than that called
              for by application of the advisory Guidelines, again without
              affording the Guidelines any particular or "substantial" weight.

2.      There are no objections that require resolution at sentencing. The
        defendant has moved for a downward departure based on:

        •     U.S.S.G. § 5H1.1 (age),
        •     U.S.S.G. § 5H1.2 (education and vocational skills),
        •     U.S.S.G. § 5H1.3 (mental and emotional conditions),
        •     U.S.S.G. § 5H1.4 (physical condition),
        •     U.S.S.G. § 5H1.5 (employment record),
        •     U.S.S.G. § 5H1.8 (criminal history), and
        •     U.S.S.G. § 5H1.11 (charitable public service and record of prior
              good works).

        Filing 38; see filing 40 at 5-6. The defendant also moves for a downward
        variance based on his personal history and characteristics. Filing 38; see
        filing 40. The Court will dispose of those motions at sentencing.

3.      Except to the extent, if any, that the Court has sustained an objection,
        granted a motion, or reserved an issue for later resolution in the



                                        -2-
     4:20-cr-03058-JMG-CRZ Doc # 42 Filed: 03/29/21 Page 3 of 3 - Page ID # 149




        preceding paragraph, the parties are notified that the Court's tentative
        findings are that the presentence report is correct in all respects.

4.      If any party wishes to challenge these tentative findings, that party
        shall, as soon as possible (but in any event no later than three (3)
        business days before sentencing) file with the Court and serve upon
        opposing counsel an objection challenging these tentative findings,
        supported by a brief as to the law and such evidentiary materials as are
        required, giving due regard to the local rules of practice governing the
        submission of evidentiary materials. If an evidentiary hearing is
        requested, such filings should include a statement describing why a
        hearing is necessary and how long such a hearing would take.

5.      Absent timely submission of the information required by the preceding
        paragraph, the Court's tentative findings may become final and the
        presentence report may be relied upon by the Court without more.

6.      Unless otherwise ordered, any objection challenging these tentative
        findings shall be resolved at sentencing.

        Dated this 29th day of March, 2021.


                                              BY THE COURT:



                                              John M. Gerrard
                                              Chief United States District Judge




                                        -3-
